DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
 				      Election/Restrictions
Claims 2 and 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 25, 2021.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is unclear whether each of the depicted structures II, III, IV and V is  to be repeated to form “the polymer”.
 		    Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a1) as being anticipated by “Mechanical properties of graphyne”, Carbon 2011, 49 (13), 4111-4121 (Cranford).
Cranford discloses graphyne which meets claimed 2D polymer comprising a repeating network of benzene nodes (meets Applicants’ carbon-containing cyclic nodal units) joined by acetylene bridge units (meets Applicants’ (g) acetylene bridge units) (e.g., Figure 1).
Claim 1 is rejected under 35 U.S.C. 102 (a1) as being anticipated by “Two-Dimensional Scaffolds for the Parallel Alignment of Rod-Shaped Conjugated Molecules”, J. Org. Chem 2007, 72, 617-625 (Dong).
Dong discloses a two-dimensional molecule with a repeating unit comprising 2,5-di-tert-butyl-1,4-phenylene units (meets Applicants’ carbon-containing cyclic nodal units) joined by imide bridge units (meets Applicants’ (i) imide bridge units)  (e.g., Figure 5).

Claim 1 is rejected under 35 U.S.C. 102 (a1) as being anticipated by “Two-Dimensional Polyamide Networks with a Broad Pore Size Distribution on the Ag(111) Surface”, J. Phys. Chem 2011, 115, 7270-7278 (Schmitz).
Schmitz discloses a two-dimensional polyamide network with a repeating unit comprising benzene units (meets Applicants’ carbon-containing cyclic nodal units) joined by amide bridge units (meets Applicants’ (b) amide bridge units) (e.g., Figure 1).
Claims 1 and 3 are rejected under 35 U.S.C. 102 (a1) as being anticipated by “Remarkable Viscoelasticity of Organic Solvents Containing Trialky-1,3,5-benzenetricarboxamides and Their Intermolecular Hydrogen Bonding”, Chemistry Letters, 1997, 429-430 (Hanabusa).
Hanabusa discloses a supermolecular system comprising macromolecule-like aggregates of trialkyl-1,3,5-benzenetricarboxamide units (meets Applicants’ carbon-containing cyclic nodal units) bonded to each other via amide bonds (meets Applicants’ (b) amide bridge units) (e.g., Figure 2). Inasmuch as the supermolecular system appears to be a well-ordered stacked macromolecule aggregate of 1,3,5-benzenetricarboxamide units bridged by intermolecular hydrogen bonds between the amides, it is reasonably believed that such would inherently form a two-dimensional structure defined by formula (II). The onus is shifted to applicants to establish that the presently claimed product is not the same as that set forth by Hanabusa. 




Response to Arguments

Applicant's arguments filed February 17, 2022 have been fully considered and are persuasive in overcoming the 35 USC 103 rejection over WO 2015/175583 A1 (Petway).
While Petway discloses a multifunctional polyamide, there is no disclosure or mention that said structures are repeated to form a 2D polymer network structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765